           Case 1:18-cr-00714-PKC Document 55
                                           54 Filed 08/20/21
                                                    08/19/21 Page 1 of 1

                        Application Granted.

Clayman &LLP
                                                                                 305 Madison Avenue
                                                                                 New York, NY 10165
                        SO ORDERED.
Rosenberg               8/20/2021
                                                                                     T: 212-922-1080
                                                                                     F: 212-949-8255

                                                                                Wayne E. Gosnell, Jr.
                                                                                             Partner
                                                                                 gosnell@clayro.com


                                                    August 19, 2021

 VIA ECF

 Honorable P. Kevin Castel
 United States District Court
 500 Pearl Street
 New York, New York 10007

                  Re:     United States v. Nadem J. Sayegh, 18-CR-714 (PKC)

 Dear Judge Castel:

         We write to request a permission for Nadem Sayegh to travel from November 13 through
 21, 2021. Mr. Sayegh plans to travel to Miami, Florida and thereafter to take a cruise on
 Norwegian Cruiselines to various locations in the Bahamas. A complete itinerary of his intended
 trip has been provided to Mr. Sayegh’s probation officer.

        We have spoken with Mr. Sayegh’s Probation Officer, Christina Alexander-Nesbeth, who
 has no objection to this request. I have also spoken with AUSA Nicolas Roos who defers to
 probation regarding this request.



                                                    Respectfully submitted,
                                                    _________/s/___________
                                                    Wayne E. Gosnell, Jr.
                                                    Isabelle Kirshner

 cc:    AUSA Nicolas Roos (via ECF)
